Mr. Chief Justice Murray delivered the opinion of the Court.
Mr. Justice Heydenfeldt and Mr. Justice Terry concurred.
*478That the record in this case is so full of errors as to warrant an immediate reversal, is admitted by the Attorney General, provided this Court can take notice of the bill of exceptions, which was not signed by the Judge of the Court below within ten days after the trial.
In the absence of anything appearing to the contrary, the legal intendment would arise from the fact of the bill being signed by the Judge, that the same was done regularly. In fact, it is difficult to sec how the failure or refusal to sign a bill of exceptions could defeat the party’s right of appeal.
On examination, it will be found that no analogy whatever exists between this case and the one of Leech v. Allen. 2 Cal., 95.
Judgment reversed, and new trial ordered.